Citation Nr: 0903587	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  99-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE 

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The veteran served on active duty in the army from August 
1964 to October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and March 1999 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.   The Board 
remanded the case to the RO in October 2005.


FINDING OF FACT

The veteran has PTSD which was caused by a sexual assault in 
service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim has been granted, no further notification or assistance 
is necessary, and deciding the appeal is not prejudicial to 
the veteran.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples include records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians, pregnancy 
tests or tests for sexually transmitted diseases.  Evidence 
of behavior changes after the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include a request for a transfer, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, anxiety without an identifiable 
cause, or unexplained economic or social behavior changes.  
38 C.F.R. § 3.304(f).  

In this case, service medical records show that the veteran 
became pregnant in service.  This was established through a 
pregnancy test.  She later delivered the baby, after marrying 
the father.  She claims that she had been a virgin when he 
raped her and that is how she became pregnant.  She later 
divorced him.  The pregnancy test is, under 
38 C.F.R. § 3.304, a piece of evidence which can be used to 
corroborate her account of the stressor.  Service medical 
records also show that after she became pregnant, she denied 
having sexual relations.  This is evidence that the two were 
not in a relationship at the time.  

PTSD has been diagnosed on two VA examinations.  The first 
was in April 1998 and the second was in 2008.  At the time of 
the second examination, the examiner indicated that the 
veteran did in fact have PTSD from the in-service rape, and 
that the documentation of the pregnancy in service was 
evidence that she had been raped in service.  The examiner 
also stated that the veteran's behavior changed from normal 
prior to service and became that of a chronically mentally 
ill person.  

The Board accepts that the veteran has PTSD due to a sexual 
assault in service.  The stressor has been adequately 
corroborated and the diagnosis is established as being 
related to it.  Reasonable doubt is resolved in the veteran's 
favor, and service connection for PTSD is granted.  See  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for PTSD is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


